﻿268.	Mr. President, first of all I should like to offer you my warm congratulations on your election to the presidency of our Assembly. Nor can I forget your predecessor as
President, Mr. Lazar Mojsov, and the excellent work he did at the thirty-second session.
269.	Unlike other sessions, the thirty-third session of the General Assembly is not taking up any new items. It closes a period of intensive activity and at the same time prolongs it in trying to consolidate better the points of agreement that have been found here and' there as a result of the patient dialogue among the different interests in this world. In addition to the special sessions, we have had conferences in various places, each dealing with a specific topic: Geneva, New York, Vienna, Belgrade, Khartoum and Buenos Aires, to mention just a few, and those meetings clearly showed the long road that ideas must follow in order to evolve, ripen and gain acceptance.
270.	Without succumbing to euphoria or to gloom, we can say that the year has indeed been a full one, but what have we achieved?
271.	There can be no doubt that those meetings kindled sparks of hope, with regard to both the fundamental questions of the granting of independence to colonial countries and peoples and the establishment of the new international economic order, and the questions of peace and security.
272.	No doubt, too, it would be difficult to ignore <or disregard the slow and laborious effort at understanding made by parties completely divided, both with regard to social life and with regard to political and economic interests. In some almost intractable cases, like it or not, there has been a reawakening of interest in the approach to solutions, although their fundamental political dimensions have not yet changed. This applies to the problems that trouble more than ever before southern Africa and the Middle East. •
273.	Moreover, when we take up the economic relations between rich and poor countries we become lost in abstractions in trying to understand the reluctance to change of certain great economic Powers when faced with the necessity for a fundamentally new approach in a deadlocked world which cannot flourish without the active participation of the peoples of the third world.
274.	A year of work, even of fruitful work, certainly does not mean a year of security. The Secretary-General recalls in his report on the work of the Organization:
"One of the main reasons for setting up the United Nations was to replace the struggle for spheres of influence with a more civilized and more representative system of world order in which the nations of the world governed their relations and tackled their common problems with the agreement and participation of all, the weak as well as the strong." [See A/3311, sect. II.]
275.	Thirty-three years later it is no longer a question of struggle: it is a question of wars of influence and the desire for acquisition. Fifty-two nations met at San Francisco in 1945 and laid the basis for a Charter that no one disputes but that is daily violated by all those who are moved by the spirit of domination and the bitter need to exploit, in their insatiable desire to enrich themselves. Today, 150 countries — what progress towards universality! — are participating in the thirty-third session of the General Assembly. The great majority of those countries have .come to seek co-operation, but above all security, individual security and collective security.
276.	This underlines the gravity of the deadlock in which we find ourselves and to resolve which we must persist in the collective struggle in order to see the ideals of equality, liberty and justice triumph.
277.	Security, which remains the major concern of the Government of Niger, will be the keynote of my statement this evening. The Assembly will easily understand my anxiety because, as an African, I can hardly remain silent in view of the vast conspiracy which is planned daily in the back rooms where the continent of Africa, that last stronghold of true innocence and genuine humanity, is being remodelled into ideological or economic units to reinforce a system or to ensure an increase of power. Hence the difficulties that are deliberately created to prevent regional groups from forging the necessary strength and solidarity for the development of their peoples; hence the abandonment of development programmes in order to pursue a more urgent need—security; hence the backwardness imposed on the peoples of Africa by their subordinate role as producers and suppliers of raw materials; hence the threats and intimidations that slow down the education effort needed to liberate the masses from the cultural and economic alienation to which they have always been subjected throughout the decades; hence the diabolical plan to destabilize by internal or external force; hence the fratricidal wars which are sparked off as if by magic; and hence the support given to racist South Africa to enable it to continue to trouble the rest of Africa.
278.	We know from experience that this phenomenon is not peculiar to Africa. It has long existed in Latin America and Asia, where it has succeeded in stifling whole generations. Since then it has taken more sophisticated forms but it keeps the same name: interventionism. In whatever disguise interventionism imposes on the Governments and institutions of our States major concerns that go beyond their capacity to control events and which have no relationship with the normal options and priorities of logical development. By thus thwarting all efforts, interventionism imposes its laws, which are designed to create an atmosphere of insecurity, an atmosphere of permanent destabilization, an atmosphere of despair.
279.	Many hoped that the African continent, which had just emerged from the black night of colonialism, after millions of its sons had known slavery, exile and dehumanization would finally, at the moment of its rebirth, know the joy of existence and of preparing its future in accordance with principles recognized by all charters.
280.	Quickly, alas, those charters were abandoned. The OAU, which very early revealed the determination of the continent to cope with events, after several successes is moving towards impotence and unfortunately tending to become bogged down in paralysing contradictions, nullifying its capacity to damp down even the tiniest flash-point. In this general disarray indifference takes root and the door is opened to interference and insecurity.
281.	While the insecurity of African States stems in part from the vicissitudes of political options and negative choices with regard to economic flows and the importation of products which the culture of the continent cannot assimilate, it also arises out of the existence of the cancer of South Africa, with apartheid and its henchmen. What man of justice would not feel troubled by the martyrdom of Steven Biko, by all those defenceless men, rejected by the laws of their own country as mere cattle placed in a strait-jacket of non-dignity, non-humanity and nonexistence? Apartheid and its henchmen, not content with crushing the black man in his own country simply because he is black, are sowing destabilization and war in neighbouring countries simply because their inhabitants are black, thus creating a climate of insecurity and anger throughout the continent.
282.	Africa, subjected to the stubborn will of a band of pariahs, has no choice. A cancer is a cancer. It must be cut out, but no one can disregard the consequences of an operation of that kind. The many companies which feed the bonfires in that camp of hell are, we are told, slowly beginning to understand that they cannot play with human life with impunity. There is a time for everything. Perhaps we may express the hope of seeing the Western Powers persevere in the effort they have begun in Namibia and Zimbabwe? Perhaps we may merely express the hope of seeing them finally assume their historical responsibilities in the face of the scourge of apartheid and its henchmen—and I am referring to the Vorsters, the Ian Smiths, the Pik Bothas and the other Bob Denards.
283.	The security of the continent requires that, just as it requires that the umbilical cord that links Pretoria to Tel Aviv be cut. That connexion is another two-way mirror created by the nature of things to perpetuate insecurity in the Middle East and Africa. That is a cancer, like any other.
284.	In addition to the structures of insecurity and the blocking of development in Africa, Africa has to face the demons of ideology which flatter men's minds with sweet-sounding arguments conceived for a kind of intellectual guerrilla warfare. How many men of good faith and goodwill have those sirens enticed to themselves? But Africa, built in an age-old mould, made of patience and attentive tolerance, has always succeeded in regrouping and rejecting thinking which is nothing more than a basely mercenary intention thinly veiled with a few philosophical ideas. Imperialism remains imperialism, in whatever disguise. It costs the same price, the price of the freedom to exist.
285.	How can we make clear the dedication of our countries to liberty and our profound desire to be ourselves, the deep meaning that we give to our solidarity? It is no longer possible to live in a closed community, within a wall. Change, whatever its nature, is always enriching and none of our States rejects it—quite the contrary -but change should in no way be an occasion for flagrant interference, alienation and destruction.
286.	Many of those who discover Africa or think, they know it well enough to have praiseworthy feelings of friendship, for it hope to see their own image every time they look deep into Africa's eyes. The simple reality is that
Africa is what it is and can be nothing else. It can contract certain childhood illnesses following independence and be cured of them; that is the natural order of things, even if it is inconsistent with a certain logic.
287.	To respect our cultures, our customs, our ways of living and our concept of the present and future is to give us our chance of development. It is a necessary condition of the security of the continent which we dream of achieving in the best interests of our peoples.
288.	In this connexion, we know that the Conference on Security and Co-operation in Europe produced the Final Act, signed at Helsinki on 1 August 1975, which has the merit of providing, inter alia, for a code of peaceful and friendly relations among European States, as well as for the establishment of measures of confidence in the conduct of their relations.
289.	But the Final Act of Helsinki will have no value unless its ethic and scope are extended to other, non- European States; in other words, if its signatories, as well as their allies, complete their historic action by prohibiting any intervention or military interference in Africa in particular, whatever the reason or justification. It is against that background that my country will encourage any initiative for the convening of a conference on peace and security in Africa which would give our nations the tranquillity that neither ancient nor modern history has yet succeeded in giving them completely.
290.	Security problems are great and worrying. We followed attentively the work of the tenth special session of the General Assembly devoted to disarmament, a session to which we brought our inmost convictions. The balance of terror which maintains the world under a permanent threat of destruction creates a situation which is both unjust and inadmissible. The stake hardly justified the persistence required to gather together such a quantity of deadly weapons. Whatever the desires of one side or the other, we believe it was impossible to resolve the problems of disarmament and international security during that special session. The background may have changed, but nothing essential changed. We must hope that the super-Powers and those which hope to be super-Powers will be wise enough to respect each other and recognize the uselessness of accumulating weapons whether sophisticated or not. What is the good of having weapons that can destroy the world 10 or 100 times over when the world can die only once?
291.	Mankind can expect a lot from the nuclear field and disarmament as a whole; it has a right to. So much wealth and intelligence could do much better in the service of development programmes.
292.	But although that elementary truth is often repeated no one thinks of applying it. There is no satisfaction to be gained from the special session on disarmament so long as the notion of development has not superseded that of the strategy of destruction.
293.	I referred to security and development. These concepts, which closely affect the life of all the nations which we represent here, are practically indefinable historically. Their basic content deserves greater study.
294.	Security, we are told, is without price. It often justifies the adoption of the most excessive positions in defence calculations. It pays little heed to the existence of others to whom all kinds of intentions, even the most unlikely, are attributed. In order to establish confidence on the national territory it does not hesitate to make any sacrifice on behalf of the national right to exist. Security conditions everything within the nation-State, confers value on heritage and on interests. It is said that it is better to over-prepare than to be surprised by an enemy. That concept of security is the same everywhere. We can only regret the excesses to which it leads and the withering away of confidence that results in the relations among neighbours which should become closer.
295.	Unfortunately that phenomenon is extending to Africa, where certain States are accumulating weapons on a scale quite out of proportion to their internal security requirements.
296.	For young countries such as ours, it is obvious that security and development are two words that go together in theory but are separated in fact. There is no development without security. That is required by the notion of the nation-State. As for economic development, if it is translated in terms of investment programmes and efforts to improve the standard of living it turns its back on security. The two are difficult to reconcile in one budget, particularly when it is a tight budget.
297.	This concern, I was going to say this balance which it is very difficult to establish, is not, unfortunately, the only handicap on certain developing countries, particularly those of the Sahelian region, of which my country is a part. Climate fluctuates and often causes catastrophes in an economy that has no cushion against such shocks. Economies based mainly on agriculture and animal husbandry survive with difficulty the destruction caused by an uncertain climate, particularly when this is spread over a long period.
298.	As the President of the Supreme Military Council, Head of State, Lieutenant-Colonel Seyni Kountche, addressing the nation on 15 April last, said:
"We are always on the alert, always listening to the needs of villages which have difficult food situations, a water problem, a problem with medicines or a school
problem	We are continually absorbed, continually
attentive and continually impatient for the reconstitution of our herds and for the realization of our projects which are delayed ...
"And you know that in that area our determination has not flinched. You know that the food problem, which is one of our first concerns, is still paramount among our objectives and guides our choices.... Because self- sufficiency in food production is essential for us, it must be achieved if Niger is to control its growth and begin to move towards development at last."
299.	It is indeed very disturbing that in this era of abundance and waste, this era of advanced technology in which man is reaching out to the conquest of space, millions of other men on earth are daily facing hunger, and sometimes 'succumbing to hunger. This sad reality is perhaps the most serious and shameful of the anachronisms that exist today, a challenge to the whole of mankind.
300.	It is agreed, then, that the problem of food on a world level is no longer one of technology; it is a political question which the whole of the international community and particularly the richest of its members must attack with swift radical measures in order to forestall the risks of a generalized catastrophe whose victims, it is calculated, would be some two-thirds of the world population.
301.	We hardly need point out that these millions of human beings over whom the threats looms so close are mainly members of developing countries, and most particularly of African countries-for Africa is still behind other regions in the development of the production and distribution of food. It does not even produce enough either to compensate for the chronic deficits it suffers year in and year out, or to meet the needs of a growing population, whose rate of growth is the highest in the world. This is an unjust situation for Africa, particularly as this continent has sufficient potential to increase its food production to the point of self-sufficiency and-to maintain it there.
302.	It has often been said and repeated that overpopulation and the demographic explosion of the third world will be at the root of the world food crisis; that being so, it is considered that the solution of the crisis would be to slow down or, indeed, to halt population growth. This is obviously a Manichaean vision of third-world problems, of African problems, for Africa remains one of the most under-populated areas of the globe.
303.	Reports from FAO, the World Bank or other specialized sources on questions of economic and social development show that there are enormous possibilities for growth in the agricultural sector, if accompanied by the requisite transfer of technology adapted to African structures.
304.	Thus, these reports also indicate that, by bearing in mind available scientific and technological factors for increasing agricultural production, on the one hand, and all factors which could objectively limit world food production, on the other, we could achieve a world agricultural production capable of feeding 76 billion human beings, that is, a population some 15 to 18 times greater than the present population of the world.
305.	However serious and precise- this study may be, its conclusions remain and will long remain vain hopes, as long as the political will for their implementation is not present.
306.	It is to this that my delegation—a delegation from a land-locked developing country in the Sahelian region whose constant efforts to mobilize its forces are well known today—once again draws the attention of the delegations here, representatives of States or international organizations, so that our Assembly, individually or collectively, may assume its historical responsibility in the face of the challenge posed today by the world food problem.
307.	My delegation, like many others, believes that, within the framework of efforts for the establishment of the new international economic order, it is necessary to give particular attention to the urgent solution of the food problem.
308.	That, in our view, is one of the many, but fundamental, aspects of the security which our nations have a right to claim. This is an elementary need which must first be satisfied, together with the other primary needs of health and education.
309.	It is with this in mind that my country has supported and continues to support the setting up of the International Fund for Agricultural Development and, in general, the activities of the FAO and other agencies of the United Nations family.
310.	The efforts made by Mr. Saouma, the Director- General of the FAO, to implement a strategy and open up long-term prospects for a rapid increase in food production in Africa merit attention. We dare to hope that this analysis will contain a genuine plan of action for a radical struggle against drought' and other permanent dangers posed by locusts and other enemies of the crops in numerous parts of Africa today.
311.	My delegation would also make an urgent appeal to our respective Governments to respond more fully to the plans of action adopted in Nairobi  with regard to the struggle against desertification and in Mar del Plata for the development and exploitation of potential water resources. 
312.	That is the contribution I wished to make, on behalf of my country, to the debate of this thirty-third regular session of the General Assembly of the United Nations. Security, in its numerous aspects, is at the heart of the concerns of all States, particularly the young States, which are the most vulnerable. However, the main task incumbent on everyone is above all to feed, care for and educate our populations. Consequently, let us look beyond the intentions which we sometimes read into the activities of others, let us cultivate a spirit of universal detente and let- us together resolutely take the beneficial path of genuine international co-operation—the only path likely to relieve humanity of its sufferings and thus to solve the many problems confronting it.
